Citation Nr: 1105096	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2010 hearing.

The Board notes that the Veteran's original claim was for service 
connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for one psychiatric 
disorder are to be read inclusively to encompass any diagnosed 
psychiatric disorder.  Therefore, the issue, as reflected on the 
title page of this decision, was broadened to include service 
connection for an acquired psychiatric disorder to include PTSD.  
See Clemons 23 Vet. App. at 9.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he has PTSD as a result of his 
experiences in the Marine Corps during the Vietnam War.  While 
the Veteran's service personnel records do not contain a record 
of his assignments while in service, the Veteran's DD-214 
reflects that he received the Vietnam Service Medal with one 
device and the Vietnam Campaign Medal with one device.  The 
Veteran credibly testified that he served in Vietnam, and his 
service treatment records reflect that he was assigned to the H&S 
Battalion, 1st FSR/FLC, FPO 96602 at the time that unit was 
stationed in Camp Brooks, Red Beach, Danang, Vietnam.  
Additionally, orders showing that the Veteran was released from 
service early to attend college contained a travel endorsement 
stamp from the Butler Liaison Pax Terminal in Danang, Vietnam.  
The Veteran also submitted a copy of a letter that he wrote to 
his brother from Vietnam in which the Veteran discussed his 
service there.  In a rating decision dated in April 2010, the RO 
conceded that the Veteran had service in Vietnam during the 
Vietnam War.

At his hearing, the Veteran credibly testified that he served 
with a Provisional Rifle Platoon while he was in Vietnam.  He 
also submitted a written statement from a fellow soldier who 
served with him and confirmed that the Veteran was a member of 
that platoon.  The Veteran testified he served as a radio 
operator and a regular rifleman and that he later took over the 
M60 machine gun.  He testified that he feared for his life many 
times while he was in Vietnam.  He testified that he went on 
patrols at night and feared night ambushes.  At times he was 
fired upon and, on one occasion, a soldier that he was with was 
shot in the leg.  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 C.F.R. § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 13, 2010 the exceptions to the stressor 
verification requirement were changed.  The current 38 C.F.R. § 
3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39, 843, et seq., 
(July 13, 2010),

In this case, the Veteran's claimed stressors of being fired upon 
and fearing for his life while in Vietnam fall squarely within 
the new version of  38 C.F.R. 3.304(f)(3).  As such, no 
independent corroboration of his claimed stressors is necessary.

The Veteran submitted a statement from a private psychologist 
indicating that he has been diagnosed with PTSD and depression.  
Private treatment records attribute the Veteran's PTSD to his 
experiences during the Vietnam War.  However, the Veteran was not 
diagnosed with PTSD by a VA psychiatrist or psychologist as 
required by the above regulation.  Under these circumstances, the 
Veteran should be afforded a VA examination to determine whether 
he currently has any psychiatric disorder that is related to his 
military service.  

Additionally, given the other needed development herein, more 
recent treatment records should be obtained, if available.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked 
to identify all treatment that he received 
for any psychiatric disorder.  Based on the 
response of the Veteran, all identified 
treatment records should be obtained, to the 
extent that they are not already contained in 
the claims file.  If records are identified 
but cannot be obtained then this fact, as 
well as the efforts that were made to obtain 
the records, should be documented in the 
claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  The Veteran should then be afforded a VA 
examination to determine whether he has an 
acquired psychiatric disorder, including but 
not limited to PTSD, that is due to his 
military service.  The examination must be 
conducted by a VA psychiatrist or 
psychologist or such professional with whom 
the VA has contracted.  All necessary tests 
and studies should be performed.  If PTSD is 
diagnosed, then the examiner should 
specifically identify the stressor(s) that 
caused the Veteran's PTSD.  If a psychiatric 
disorder other than PTSD is diagnosed, then 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
psychiatric disorder is due to his military 
service.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto.  The 
Board does not intimate any opinion as to the 
ultimate outcome in this case by the action 
taken herein.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

